Citation Nr: 1747725	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the claim lies with the RO in Seattle, Washington.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran is seeking service connection for Type II diabetes mellitus based on in-service herbicide exposure.  As a current diagnosis of Type II diabetes mellitus is confirmed by the evidence of record, his appeal turns on the question of whether he was exposed to herbicide agents while stationed in Thailand during the Vietnam Era as he asserts.  Following review of the record, the Board finds that he was and that, as a result, service connection for Type II diabetes mellitus is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Several statutory presumptions also operate in connection with section 1110.  Specifically, and as relevant here, if a Veteran was exposed to certain herbicide agents during service, then certain listed diseases, including Type II diabetes mellitus, are presumptively service-connected absent affirmative evidence to the contrary.  38 U.S.C.S. §§ 1113, 1116(a)(1), (a)(2); 38 C.F.R. §§ 3.307(d), 3.309(e).  The foregoing statutory and regulatory provisions do not establish a presumption of exposure to herbicide agents based on service in Thailand.  However, a Compensation Service memorandum incorporated into the VA Adjudication Procedure Manual (VBA Manual M21-1) indicates that herbicides, including Agent Orange, were used at certain times and places at some military bases in Thailand during the Vietnam Era.  As a result, special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era is required.  See VBA Manual M21-1, IV.ii.1.H.5.a.  Specifically, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id. at IV.ii.1.H.5.b.

The Veteran's service and personnel records reflect that he served as a fire protection specialist at U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand from August 1967 to August 1968.  He testified during his January 2017 Board hearing that, as a fire protection specialist, he worked to fight fires at various locations around the base, including on and beyond the perimeter.  A Performance Report from that time period confirms that the Veteran's duties at U-Tapao RTAFB included operating firefighting vehicles and equipment and positioning vehicles and equipment at fire and crash scenes to facilitate rescue and fire extinguishment.  
The Board finds the Veteran's assertion that the foregoing duties required him to 
address incidents occurring in many locations around the base, including on and beyond its perimeter, credible.  Thus, after resolving all reasonable doubt in his favor, it finds that the Veteran served on and around the perimeter of U-Tapao RTAFB and that, as a result, his exposure to herbicides has been established by the facts found.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 3.307; VBA Manual M21-1, IV.ii.1.H.5.a, b.

In summary, the evidence of record establishes that the Veteran has a current diagnosis of Type II diabetes mellitus and, resolving reasonable doubt in his favor, it also establishes that he was exposed to herbicide agents as a result of duties that placed him on or near the perimeter of U-Tapao RTAFB during the Vietnam Era.  Accordingly, the Veteran is entitled to presumptive service connection for Type II diabetes mellitus based on factually established exposure to herbicides, and his claim is granted.  38 U.S.C.S. §§ 1110, 1116, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).


ORDER

Service connection for Type II diabetes mellitus is granted.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the remaining issues on appeal.

I.  Medical Opinions

Regarding the claim of entitlement to service connection for bilateral hearing loss, in November 2012, a VA contract examiner confirmed that the Veteran had bilateral hearing loss for VA purposes but opined that it was less likely than not related to service.  In support of that opinion, she stated that the Veteran had normal hearing sensitivity when he separated from service and that the "threat" is removed when an individual is removed from a noisy environment.  The examiner also noted, however, that the Veteran had high frequency hearing loss in his left ear (at 6000 Hertz) at separation from service.  She further indicated, in the diagnosis section of her examination report, that the Veteran had significant changes in hearing thresholds in both ears during service.

The examiner's discussion of removal of the "threat"-presumably the threat of hearing damage-at the point of removal from a noisy environment suggests she based her opinion on a 2005 Institute of Medicine (IOM) study that found no scientific basis to support delayed-onset hearing loss.  However, the Board is aware of a line of medical research, conducted by Dr. Sharon G. Kujawa and others, that does appear to support a medical basis for delayed or latent onset of noise-induced hearing loss.  It is unclear from the examiner's discussion whether she considered that line of research in reaching her conclusion.  Additionally, it is unclear what significant in-service threshold shifts she identified in both of the Veteran's ears.  Furthermore, the Veteran and his spouse recently testified that the Veteran initially experienced symptoms of hearing loss during service, and the 2012 examiner did not have the benefit of that testimony when she issued her opinion.  In light of the foregoing deficiencies in the 2012 opinion, the Board finds that an opinion that addresses the significance of the Kujawa line of research and of any shifts in the Veteran's in-service hearing thresholds, and that considers the more recent descriptions of the onset of the Veteran's hearing loss symptoms, must be obtained on remand.

The Veteran was also afforded an examination in connection with his claim of entitlement to service connection for a low back disability in November 2012.  At that time, the examiner noted that the Veteran reported first developing low back pain during service in 1969.  She also noted that he had been diagnosed with lumbar strains in 1969 and 1971 and that he reported continuing to experience low back pain thereafter.  However, the examiner opined that the Veteran's current back disability was less likely than not related to service, stating only that the Veteran's separation examination showed a normal spine.  Although she went on to conclude that the Veteran's current back findings and symptoms were most likely associated with a herniated disc that was diagnosed in 1975 and the laminectomy that was subsequently performed to treat it, she did not explain why she had reached that conclusion, particularly in light of the Veteran's reports of back pain that initially began in service.  The Board also notes that the Veteran has since testified that the post-service incident that resulted in a herniated disc diagnosis in 1975 was seemingly minor (stepping down from the back of a stationary truck), and that he had been experiencing back pain that extended into his right leg prior to that time.  Accordingly, in light of the foregoing deficiencies in the 2012 examiner's rationale and the additional, relevant information provided by the Veteran since that time, an additional opinion is also needed prior to adjudication of the Veteran's back claim.

II.  Outstanding Records

The Veteran's hearing testimony and a review of the claims file suggest that there are outstanding service treatment records, from a period of Reserve service from 1972 to 1974, that could be relevant to both of his claims.  Efforts to obtain any such records should be made on remand.

Additionally, the Board notes that at least some of the records associated with the Veteran's 1975 back surgery and the treatment leading up to it have not been associated with the claims file.  As that claim is being remanded for other reasons, an attempt to obtain those records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any service treatment records associated with the Veteran's period of Reserve service from 1972 to 1974.  If it is determined that such records do not exist or that further attempts to obtain them would be futile, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  With any needed assistance from the Veteran, obtain any available private treatment records associated with his 1975 back surgery and the treatment leading up to it.  Any negative responses should be in writing and should be associated with the claims file.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, send the claims file to an audiologist for review.  If a new examination is deemed necessary to respond to the below inquiry, one should be scheduled.  The audiologist should consider values converted from ASA to ISO-ANSI units for the July 1966 and November 1966 audiograms.  Following review of the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?  Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after his discharge from service.

In issuing your opinion, please specifically discuss the significance of (1) the Veteran's in-service exposure, without hearing protection, to the noise of aircraft engines, sirens, and alarms; (2) his report that his hearing began to worsen during service and has continued to worsen since that time; (3) his spouse's assertion that the Veteran had to talk very loudly in order to hear himself during or shortly after service; (4) any in-service shifts in the Veteran's hearing thresholds (see July 1966, November 1966, August 1971, and April 1972 audiograms); (5) the results documented in a March 1975 audiogram; and (6) the significance of the line of research conducted by Dr. Kujawa, including the below:

Sharon G. Kujawa & M. Charles Liberman, Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth, 26(7) J. Neurosci. 2115-2123 (2006).

Sharon G. Kujawa & M. Charles Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration After "Temporary" Noise-Induced Hearing Loss, 29(45) J. Neurosci. 14077-85 (2009).

Harrison W. Lin, Adam C. Furman, Sharon G. Kujawa & M. Charles Liberman, Primary Neural Degeneration in the Guinea Pig Cochlea After Reversible Noise-Induced Threshold Shift, 12 J. Ass'n Res. Otolaryngol. 605-616 (2011).

Adam C. Furman, Sharon G. Kujawa & M. Charles Liberman, Noise-Induced Cochlear Neuropathy is Selective for Fibers with Low Spontaneous Rates, 110 J. Neurophysiol. 577-586 (2013).

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Send the claims file to an orthopedist, preferably an orthopedic spine surgeon, for review.  If a new examination is deemed necessary to respond to the below inquiry, one should be scheduled.  Following review of the claims file, the orthopedist should respond to the following:

For each of the Veteran's current back diagnoses, including but not limited to DDD, spondylosis, and herniated disc at L2-L3, status post laminectomy, is it at least as likely as not (50 percent probability or more) that the condition arose in service or is otherwise related to injuries he sustained in service?  Please explain why or why not, specifically considering and discussing (1) the Veteran's report that his back pain initially began following heavy lifting he performed during service and that it continued thereafter; (2) his report that the incident that led to the diagnosis of a herniated disc in 1975 involved stepping down from the back of a stationary truck, only; and (3) his spouse's report that the Veteran was experiencing back pain that extended into his right leg prior to the 1975 incident.

Regarding spondylosis, specifically, please discuss whether the Veteran's credible report of initially experiencing back pain in 1969 that continued from that point, forward, suggests that his spondylosis began to develop during service or within a year of his discharge from service.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


